IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00355-CV

WILLIAM M. WINDSOR,
                                                        Appellant
v.

SAM ROUND,
                                                        Appellee


                         From the 378th District Court
                             Ellis County, Texas
                            Trial Court No. 88611


                                     ORDER


       Appellant’s Motion Requesting Original Documents as Record, filed on June 18,

2015, is denied.



                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 3, 2015